Matter of Kebede (2019 NY Slip Op 09081)





Matter of Kebede


2019 NY Slip Op 09081


Decided on December 19, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 19, 2019

PM-232-19

[*1]In the Matter of Michael G. Kebede, an Attorney. (Attorney Registration No. 5483060.)

Calendar Date: December 16, 2019

Before: Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Michael G. Kebede, South Portland, Maine, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Michael G. Kebede was admitted to practice by this Court in 2017 and lists a business address in Portland, Maine with the Office of Court Administration. Kebede now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Kebede is presently delinquent in his New York attorney registration requirements, having failed to register for the biennial period beginning in 2019 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Kebede is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]).[FN1] Further, any future application by Kebede must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., Aarons, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Michael G. Kebede's application for permission to resign is denied.
Footnotes

Footnote 1: We further note that respondent omitted a material response in his affidavit and he has made no attempt to correct his omission (compare Matter of Friedman, 161 AD3d 1480, 1481 [2018]; see generally Matter of Attorneys in Violation of Judiciary Law § 468-a [Dahan], 176 AD3d 1564, 1565 [3d Dept 2019]).